The complaint in this case clearly appears upon its face to be filed under the Workmen's Compensation Act (Acts 1919, p. 206), and the proceedings and judgment are governed by the rules of law and practice applicable to such cases.
The judgment of the trial court can be reviewed here only by a writ of certiorari. The remedy by appeal, to which defendant has here resorted, is not available, and the appeal will be dismissed. Steagall v. Sloss-Sheffield S.  I. Co., 206 Ala. 488,90 So. 871; Woodward Iron Co. v. Bradford, 206 Ala. 447,90 So. 803.
Appeal dismissed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.